DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               SOUTH BROWARD HOSPITAL DISTRICT
              d/b/a MEMORIAL HEALTHCARE SYSTEM,
                           Petitioner,

                                    v.

                      DAVID M. FELDBAUM, M.D.,
                             Respondent.

                             No. 4D20-1972

                              [June 2, 2021]

   Petition for writ of certiorari to the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE-17-006349 (14).

   Thomas G. Aubin and David T. Coulter of Stearns Weaver Miller Wissler
Alhadeff & Sitterson, P.A., Fort Lauderdale, for petitioner.

   Richard H. Levenstein, Abby M. Spears, and Noah B. Tennyson of
Nason, Yeager, Gerson, Harris & Fumero, P.A., Palm Beach Gardens, for
respondent.

PER CURIAM.

    Petitioner South Broward Hospital District seeks certiorari review of a
trial court order compelling production of documents relating to peer
review and credentialing of Respondent Dr. David Feldbaum. We find that
the documents at issue are immune from discovery and grant the petition.

                                Background

   Respondent is a vascular surgeon who held privileges to practice
medicine at four of Petitioner’s hospitals. Petitioner summarily suspended
his staff privileges to prevent “an immediate threat to the well-being of
patients and employees” of Petitioner.

    Respondent agreed to attend a third-party fit-for-duty program at
Acumen. He completed the evaluation and sought reinstatement of his
clinical privileges. Petitioner’s Credentials Committee and Medical
Executive Committee considered his application for reinstatement but
upheld his suspension.

  Respondent sued Petitioner for upholding his suspension for “economic
motivations” rather than concern for patient safety.

   Respondent served Petitioner with three requests for production
seeking: (1) any and all minutes of credentialing committees, re-
credentialing committees, Medical Executive Committee, and any other
group relating to his suspension, (2) all correspondence between the
aforementioned committees or any third parties relating to the suspension,
and (3) all communications between Petitioner and Acumen.

   Petitioner objected to each request arguing that they sought documents
protected by the statutory peer review and credentialing discovery
immunities in section 395.0193(8), Florida Statutes (2020), and provided
the documents to the trial court for in camera inspection. Respondent filed
a motion to compel, and the trial court held a hearing.

   The trial court found that Petitioner had “only asserted privilege over
documents that fit squarely within the categories delineated in [Boca Raton
Community Hospital v. Jones, 584 So. 2d 220 (Fla. 4th DCA 1991)], and
the peer review and credentialing statutes.” Despite finding that the
documents were protected, the trial court concluded that “[p]rivilege has
been waived” as to certain documents and ordered production of (1)
correspondence between Respondent and Petitioner, (2) the Acumen report
along with peer review and credentialing documents provided to Acumen,
and (3) portions of Petitioner’s internal credentialing file.

                                   Analysis

   “To obtain certiorari relief, a petitioner must demonstrate that the order
departs from the essential requirements of law, that it causes material
injury, and that the petitioner lacks an adequate remedy on appeal.” Dees
v. Kidney Grp., LLC, 16 So. 3d 277, 279 (Fla. 2d DCA 2009). “The third
element of irreparable harm is a jurisdictional prerequisite for certiorari
review.” Id.

   The trial court departed from the essential requirements of law by
concluding that the statutory “privilege” could be waived. Producing these
protected documents would be an irreparable harm that cannot be
remedied on appeal.



                                     2
   The Florida Legislature “deemed it wise to encourage a degree of self-
regulation by the medical profession through peer review and evaluation.
The legislature also recognized that meaningful peer review would not be
possible without a limited guarantee of confidentiality for the information
and opinions elicited from physicians regarding the competence of their
colleagues.” Holly v. Auld, 450 So. 2d 217, 220 (Fla. 1984) (footnote
omitted).

    Chapter 395 controls the self-regulated “peer review” and
“credentialing” processes. Documents relating to the peer review and
credentialing processes are immune from discovery and introduction in a
civil action. Section 395.0193(8), Florida Statutes (2020), provides in
pertinent part:
       The investigations, proceedings, and records of the peer
       review panel, a committee of a hospital, a disciplinary board,
       or a governing board, or agent thereof with whom there is a
       specific written contract for that purpose, as described in this
       section shall not be subject to discovery or introduction
       into evidence in any civil or administrative action against
       a provider of professional health services arising out of the
       matters which are the subject of evaluation and review by
       such group or its agent, and a person who was in attendance
       at a meeting of such group or its agent may not be permitted
       or required to testify in any such civil or administrative action
       as to any evidence or other matters produced or presented
       during the proceedings of such group or its agent or as to any
       findings, recommendations, evaluations, opinions, or other
       actions of such group or its agent or any members thereof.

§ 395.0193(8), Fla. Stat. (2020) (emphasis added). Sections 395.0193(8)
and 395.0191(8) provide a nearly identical discovery immunity to peer
review and credentialing processes, respectively.

    The discovery immunity is applied broadly because “there is an
overwhelming public policy in favor of maintaining the privilege to
encourage self-regulation by the medical profession” and “courts have
relied on this policy alone in prohibiting inquiry into credentialing and peer
review matters.” Columbia/JFK Med. Ctr. Ltd. P’ship v. Sanguonchitte, 920
So. 2d 711, 712 (Fla. 4th DCA 2006).

   The trial court correctly determined that the documents at issue fall
within the Chapter 395 protections but mistakenly concluded that
Petitioner had somehow waived the discovery immunity. For example, the
court’s order notes that the Acumen report “indicates that the report will

                                      3
be provided to Dr. Feldman’s [sic] attorney for his defense . . . .” Unlike
other “privileges,” the immunity provided by sections 395.0191(8) and
395.0193(8) is not waived when protected documents are disclosed.

   In Hillsborough County Hospital Authority v. Lopez, 678 So. 2d 408 (Fla.
2d DCA 1996), the trial court ordered the production of a medical review
committee’s record because “the Hospital voluntarily disclosed these
documents to numerous individuals outside the Hospital” and “[t]he
Plaintiff thereafter received these documents from the Plaintiff's treating
physician. Therefore, the Hospital has waived any claim of privilege as to
these documents because of its voluntary disclosure.” Id. at 409.

   The Second District granted the Hospital’s petition because section
395.0193(8) 1 “provides absolute immunity” from discovery. Id. “The issue
is not ‘confidentiality’ of the records but immunity from use. Therefore,
the fact that the hospital disclosed the protected record to persons outside
the committee does not remove or waive the limited immunity from use
provided by the statute.” Id.; see also Columbia Park Med. Ctr., Inc. v.
Gibbs, 723 So. 2d 294 (Fla. 5th DCA 1998) (quashing trial court order
compelling discovery where peer review materials were disclosed to non-
peer review committee doctors).

   The fact that certain documents have already been provided to
Respondent has no impact on the discovery immunity provided by sections
395.0191(8) and 395.0193(8).

   Respondent argues that the discovery immunity should not apply
because there was no peer review process. He claims “there could not have
been any peer review process in this matter . . . because [Respondent] was
not permitted to return to practice.”

   Respondent raised this argument below, and the trial court properly
rejected it since it found that all the documents at issue were covered
under the statutory protections. Documents produced after Respondent
applied for reinstatement are part of credentialing, which is the process
through which Florida hospitals “consider[] and act[] upon applications for
staff membership or clinical privileges.” § 395.0191(5), Fla. Stat. (2020).
As noted above, the credentialing process is afforded the same discovery
protections as the peer review process.



1Older cases refer to section 766.101(5), which was the predecessor to Chapter
395.

                                      4
   The trial court departed from the essential requirements of law by
requiring the production of the protected documents. Loss of the statutory
protection cannot be remedied on direct appeal because the use of the
documents against the hospital cannot then be cured. We grant the
petition for writ of certiorari and quash the trial court order requiring
Petitioner to produce the immune documents.

   Petition granted.

LEVINE, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    5